DETAILED ACTION

Response to Amendment
Claims 1-10 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 6/8/2022.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 6/8/2022 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses a cylindrical secondary battery including a case, electrode group with a hollow inside diameter, electrolyte, and sealing member structurally as set forth in the claim, with the positive and negative current collectors each having two surfaces with electrode mix layers distributed thereon as set forth in the claim, the negative electrode has a density of the mix layer as set forth in the claim and has a ratio of an entire length of a non-facing region to an entire length of the negative mix layer having a ratio as set forth in the claim.
Oohana in view of Nishida is considered to be the combination of prior art references of record closest to the aforementioned claim limitations.  However, the aforementioned combination does not disclose nor render all of the aforementioned claim limitations obvious.  Namely, as persuasively argued by the Applicants, the applied combination of references does not disclose nor render all of the aforementioned claim limitations obvious including the explicit distribution of electrode mix on the negative current collector with the length ratio as set forth in the claim.

A further search identified additional references pertinent to the instant claims:

Joo (US 2016/0043358) discloses in Figs 1-5, a battery (ref 100) including active material layers on a collector of an electrode having different lengths thereon ([0014], Fig 5).  However, the different lengths are disclosed only in general terms and do not disclose nor render obvious the structure of the instant claims.

Lee et al. (US 2011/0027636) discloses in Figs 1-10, a battery (Abstract) including active material coated on upper and lower surfaces of current collectors, the electrodes themselves having different lengths when stacked together (Claims 4, 20).  However, this is a different structure, representing the entire lengths of the electrodes themselves, than that of the instant claims.

Matsushita et al. (US 2014/0141303) discloses in Figs 1-10, a battery (Abstract) including electrode current collectors coated with active materials including non-coated areas each having different coating lengths therein ([0108]).  However, the different coating lengths are on individual surfaces of the collectors, and as such does not render the ratio of the lengths of the instant claims obvious.

However, as seen above, none of these references, if added to the previously applied references, alleviates the deficiencies of the previously applied references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725